           Case 1:21-cv-04428-KPF Document 14 Filed 09/21/21 Page 1 of 2




  GEORGIA PESTANA
  Corporation Counsel
                                       THE CITY OF NEW YORK                                     MARTIN BOWE
                                                                           Special Assistant Corporation Counsel
                                             LAW                                              Desk: 212-356-0894
                                                                                               Cell: 646-498-7178
                                         DEPARTMENT
                                           100 CHURCH STREET
                                           NEW YORK, NY 10007
                                                       September 21, 2021
VIA ECF
Honorable Katherine Polk Failia

                                                              MEMO ENDORSED
United States District Court
Southern District of New York
40 Foley Square Rm. 2103
New York, New York 10007

                 Re: A.K. v. New York City Dep’t of Educ., 21-cv-4428(KPF)(DCF)

Dear Judge Faila:

        I am a Senior Assistant Corporation Counsel in the office of Corporation Counsel, Georgia
Pestana, supervising attorney for Defendant in the above-referenced action, wherein Plaintiff seeks
solely attorneys’ fees, costs and expenses for legal work on an administrative hearing under the
Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq., as well as for this action. In
accordance with Your Honor’s Order (ECF 11), Defendant submits this response to Plaintiff’s
request for a 90-day stay of this action (ECF 10), and to adjourn the September 21 conference.

        Defendant joins Plaintiff’s apology for the parties failure to timely request the stay prior to
the date for submission of proposed Case Management Plan, and the inconvenience caused for the
Court. This administrative error occurred, for Defendants, after the retirement of the formally
assigned attorney, together with the difficulties my office had in reassigning his cases after the
well-publicized hack of the Law Department’s systems, combined with the remote work model.

        My office and Ms. Roller typically agree to ask that any initial conference be adjourned
sine die to relieve the Court of the burden to its calendar, thus we respectfully request that the
Conference be adjourned sine die, and that the parties submit a status letter by December 21, 2021
informing the Court either that the case has been fully resolved, or, proposing a briefing schedule.

        Thank you for considering this submission.

                                                       Respectfully submitted,

                                                        /s/
                                                       Martin Bowe
                                                       Senior Assistant Corporation Counsel
cc:     Irina Roller, Esq. (via ECF)
         Case 1:21-cv-04428-KPF Document 14 Filed 09/21/21 Page 2 of 2



The Court is in receipt of Defendant's above letter. Given that
Defendant joins in Plaintiffs' request for a stay of this action,
the Court hereby ORDERS that this action is stayed pending further
Order of the Court. The parties are directed to submit a status
letter on or before December 21, 2021.

Dated:    September 21, 2021           SO ORDERED.
          New York, New York



                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
